Citation Nr: 1341862	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  01-08 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a neurological disorder, to include Parkinson's disease.  

2.  Entitlement to service connection for a low back disorder.  

3.  Entitlement to service connection for residuals of basal cell carcinoma.  

4.  Entitlement to service connection for residuals of squamous cell carcinoma.  

5.  Entitlement to service connection for a skin disorder, to include chloracne and dermatitis.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to November 1970, to include service in Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2001 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In February 2002, the Veteran testified before the undersigned in regards to his claimed back disorder.  A transcript is associated with the claims folder.  

The issue of entitlement to service connection for a back disorder was most recently denied by the Board in April 2009.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a November 2009 Order, the Court vacated and remanded the Board's decision pursuant to a Joint Motion, also dated in November 2009, for action consistent with the remand.  In June 2010 the Board remanded the claim for additional development.  

While on appeal, claims of entitlement to service connection for squamous cell carcinoma, basal cell carcinoma, and a skin disorder, to include chloracne and dermatitis; as well as the issue of entitlement to service connection for a psychiatric disorder to include Parkinson's disease, were denied.  As such, the Board has jurisdiction of these issues.  The Board observes that the issues of entitlement to service connection for skin related disorders are recharacterized as they appear on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Board observes that a February 2012 rating decision granted service connection for posttraumatic stress disorder evaluated as 50 percent disabling since February 22, 2011.  The Veteran filed a Notice of Disagreement in October 2012, and a Statement of the Case was issued in December 2012.  A timely substantive appeal has not yet been received, and as such, the Board does not have jurisdiction over this issue.  38 U.S.C.A. § 7105 (West 2002).

Virtual VA and records from the Veterans Benefits Management System have been reviewed.  

The issues of entitlement to service connection for basal cell carcinoma, squamous cell carcinoma, and a skin disorder, to include chloracne and dermatitis, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran served in Vietnam, he is presumed to have been exposed to Agent Orange, and he is diagnosed as having Parkinson's disease which is legally presumed to be due to Agent Orange exposure.  

2.  The evidence of record is in equipoise as to whether the Veteran's low back disorder is causally related to service.  


CONCLUSIONS OF LAW

1.  Parkinson's disease is presumed to have been incurred in-service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.307, 3.309 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, a low back disorder was incurred in-service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regard to the issues decided herein, and in light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

The Veteran contends that he is entitled to service connection for a neurological disorder, to include Parkinson's disease due to exposure to herbicides while in Vietnam.

The Veteran also contends that he is entitled to service connection for a low back disability.  He specifically contends that in the fall of 1970 he fell hurt and his low back, and has experienced pain ever since.  He acknowledges that he also had a postservice work injury of his back in 1983, which exacerbated his low back problems.  

Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran served in the Republic of Vietnam from November 1969 to November 1970.  As such, he is presumed to have been exposed to herbicides, to include Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  

Where a Veteran was exposed to an herbicide agent during active service in the Republic of Vietnam, Parkinson's disease shall be service connected, even though there is no record of such disease during service. 38 C.F.R. § 3.309(e)

Parkinson's disease

A private treatment record from May 2012 gave an impression of early Parkinsonism syndrome.  A January 2013 letter from D. Counce, M.D., a board certified neurologist indicated that the Veteran had been her patient since December 2011, and had a diagnosis of Parkinson's disease.  A June 2013 private treatment note indicated that the Veteran had an abnormal scan on the posterior aspects of both striatum, worse on the right, suggestive of Parkinson's disease, which was assessed by neurology.  

A private board certified neurologist, L. S. Miller, M.D., wrote in September 2011 that the Veteran suffered from several conditions, to include tremors.  Dr. Miller opined that Agent Orange may have contributed to the Veteran's tremor.  

In contrast, the January 2012 VA examiner indicated that there was no diagnosis of Parkinson's disease.  The examiner indicated that the Veteran reported that he developed a tremor in 2009, and experienced depression over five years, not related to the tremor.  The examiner concluded that the Veteran did not have a diagnosis of Parkinsonism and as such, symptoms could not be attributed to Parkinson's disease.  He opined that the claimed condition was less likely than not incurred in or caused by service, reasoning that the Veteran had not been diagnosed with Parkinson's disease.  He indicated that the Veteran had an intention tremor that was not characteristic of Parkinson's disease.  He also opined that the tremor was probably not related to Agent Orange exposure because it developed in 2009, long after his presumed exposure to Agent Orange.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has been diagnosed with Parkinson's disease.  As such, absent evidence which rebuts the presumption that the disorder is related to his in-service exposure to Agent Orange, entitlement to service connection for Parkinson's disease is warranted.

Low Back

The medical records show that the Veteran has a current low back disorder, with diagnoses to include chronic herniated disc, degenerative joint disease and degenerative disc disease of the low back.  

Service treatment records do not contain evidence of an in-service injury.  The service medical records, however, despite multiple searches, appear to be incomplete.  For example, one Personnel Information Exchange System response indicated that the record was fire related.  There is also an affidavit from D.O., currently an attorney in Texas, and the company clerk during service, indicating that as company clerk the Veteran's fall and injury were reported to him, and he prepared a report that was retained in company records and forwarded through appropriate channels.  Unfortunately, such report has not been located.  

Nevertheless, the Veteran has competently and credibly reported that he injured his low back in service, when he fell from a truck in the fall of 1970.  Although there is some discrepancy as to the exact month, ranging from May to October 1970, the Board finds that the Veteran has adequately explained that he has difficulty remembering the exact month in which his injury occurred so many years after the fact.  The Veteran has repeatedly and consistently reiterated the basic facts, that he fell from the back of a truck while in service inuring his low back in the process, and experienced pain since.  

In addition, there are lay statements of record that corroborate the Veteran's report of in-service injury.  For example, in an August 2001 letter, an acquaintance wrote that he recalled when the Veteran fell from the back of a truck, received treatment at a post hospital, and that the Veteran's convalescence consisted of several weeks of light duty.

The Veteran testified that after service he worked on the railroad and as a welder, and that he saw a hometown doctor for back pain.  He reported that the doctor prescribed pills, topical medication, and exercises.  The Veteran reported that the doctor had since died, and his records were unavailable.  The Veteran testified that he moved to Texas in 1980, where he also worked as a welder, that he experienced back pain there, but did not see a doctor for it.  He reported that in 1983 he injured his back at work, underwent surgery, and was not able to continue welding.  

Records from the Texas Industrial Accident Board show that in April 1983, while "throwing heavy steel ladders," the Veteran sustained a herniated disc at L5-S1.  The Veteran underwent chemonucleolysis, which failed, and he then underwent laminectomy and discectomy in September 1983.  Operative report indicated that there was a large amount of calcified bone related to the chronic disc herniation, which was also pinching the nerve.  X-rays and computed tomography showed no significant degenerative disease of vertebral bodies or facet joints in May 1983.   

In a February 1997 private medical record, the Veteran gave a two-year history of left sciatic pain.  August 1997 magnetic resonance imaging (MRI) showed disc desiccation at L1-2; central disc herniation at L2-3; annular bulging without herniation at L3-4; disc desiccation, generalized annular bulging, possible minimal herniation to the right, and hypertrophy of facet joints, all combining to cause moderately severe central canal stenosis, at L4-5; and disc desiccation, marked interspace narrowing, disc herniation to the left, annular bulge, foraminal stenosis, and osteophyte formation, at L5-S1.  The Veteran's doctor recommended elective surgery.  

In March 2003, the Veteran underwent a VA orthopedic examination.  The report reflects the examiner's thorough review of the evidence.  X-rays and examination revealed severe, advanced degenerative disc disease and foraminal stenosis at L5-S1.  The examiner was asked to address the etiology of the Veteran's back disorder.  He noted the lack of medical evidence of back injury or treatment in service, and the lack of medical evidence of postservice treatment until the Veteran sustained a work-related back injury in 1983 that necessitated surgery.  The examiner concluded that it was not at least as likely as not that the Veteran's back disorder was related to his military service.  Rather, it was the examiner's opinion that the appellant's back disorder was related to a post-service work-related injury.   

In a September 2005 letter, Steve D. Johnson, M.D., noted that the Veteran denied a history of back pain until the mail truck injury in 1970.  In 1983 he underwent a lumbar laminectomy as a result of a work-related injury.  Dr. Johnson opined that the Veteran's chronic back problems began in 1970 after a military injury.  Dr. Johnson indicated that the MRI of August 2005 showed significant degenerative disc and degenerative arthritis, but no surgical disease.  He opined that pathological specimens in 1983 confirmed a chronic herniated disc, which was as likely as not to have occurred at the time of the Veteran's injury in 1970. 

At a May 2006 VA orthopedic examination, the examiner noted that after an extensive review of the records, he found no record of the Veteran's back injury in Vietnam.  The examiner noted Dr. Johnson's medical opinion that the back disorder as likely as not occurred at the time of the injury in 1970.  The examiner then concluded that the Veteran had a long history of back injury.  He opined that he could not state whether it was at least as likely as not that the Veteran had a current disability that began during service or was aggravated by service, or was the result of the alleged injury in 1970 as compared to the intervening April 1983 work-related injury.  The VA examiner indicated that he could not opine as to these matters due to the unavailability of hospital treatment records for the Veteran in May to October of 1970, when he reportedly was hospitalized at Long Binh Base Hospital.  The examiner indicated that it was necessary to review these records in order to render a medical opinion, and without them, he could not resolve the issue without resorting to mere speculation.  

The Veteran was most recently afforded a VA examination in September 2012.  The examiner indicated that he had been diagnosed as having degenerative disc disease in 1983.  The Veteran reported that he had fallen from a truck in service, and was treated at a field hospital with prescriptions and light duty.  He again reported that he had a specific accident involving his back, for which he underwent a laminectomy, and had since experienced progressive back pain.  On examination, the Veteran experienced limited motion and functional limitations.  Arthritis was confirmed by imaging.  The examiner concluded that the Veteran's low back disorder was less likely than not incurred in or caused by the in-service injury, event or illness.  He reasoned that the service treatment records were silent for degenerative disc disease, and that in spite of the Veteran's reports of back symptoms following service, the first recorded treatment was not until 1983, when he was found to have degenerative disc disease.  The examiner indicated that documentation established that the cause was due to the Veteran's postservice occupational injury, at least 10 years following service.  The examiner also opined that back pain could be due to sprain, contusions, and degenerative disc disease, but not all back pain was from disc disease.  He concluded that the most likely cause of the Veteran's current back condition was his post-service occupation with the associated injury.  

As the Veteran's representative has emphasized, the November 2012 VA examiner did not account for the earlier private note from Dr. Johnson indicating that pathological specimens suggested the Veteran had a chronic low back problem with herniated discs prior to his work injury in 1983.  

In sum, there is evidence both in support of and against a medical nexus between the Veteran's reported in-service injury and his current low back disorder.  The Board finds that overall the evidence against a nexus is less probative than the evidence supporting a nexus.  Specifically, the evidence against a nexus tends to rely on an absence of medical records documenting an in-service injury, or otherwise fails to explain the finding by Dr. Johnson that pathological specimens supported a chronic back problem prior to his 1983 work-related injury.  The Board finds that the Veteran's repeated, consistent accounts of falling from a truck while in service and injuring his low back, which are supported by lay statements, are competent and credible statements.  In addition, the Board affords Dr. Johnson's statement high probative value, where he based his conclusion on the accurate reported history of the Veteran, treatment of the Veteran, and pathological specimens.  The Board recognizes that there are more negative opinions than positive opinions of record.  Nevertheless, because it finds that such opinions reasoning is focused on an absence of medical documentation, and because the appellant is competent to report a history of pain since service, the Board assigns them less probative value.  As such, the evidence is in equipoise.

Resolving reasonable doubt in the appellant's favor service connection for a low back disorder is in order.  

The Board offers no opinion as to the rating warranted, to include the percentage of any reduced rating for a back disorder secondary to a post service intercurrent back injury.


ORDER

Entitlement to service connection for Parkinson's disease is granted.  

Entitlement to service connection for a low back disorder is granted.


REMAND

The Veteran contends that he is entitled to service connection for squamous cell carcinoma, basal cell carcinoma, and a skin disorder, to include chloracne and dermatitis.  

Private treatment records show that in January 2009 the Veteran had basal cell carcinoma excised, and in November 2009 the Veteran had squamous cell carcinoma removed.   

The Veteran was afforded a skin disorders VA examination in January 2012.  The examiner indicated that the Veteran had dermatitis, diagnosed in 1971, and a skin growth, diagnosed in 2011.  The Veteran reported that he had skin cancer related to Agent Orange exposure, and that he had an area on his left hand that he believed was a reoccurrence.  He also reported a history of chloracne related to Agent Orange exposure.  The examiner reviewed a skin biopsy report from March 1992 that revealed basal cell carcinoma of the upper lips, actinic keratosis of the forehead, basal cell carcinoma of the left arm and wrist, and squamous cell carcinoma of the back.  In November 1998 there was a Moh's procedure.  The examiner indicated that the skin growth noted above most likely represented skin cancer, but biopsy was indicated to confirm.  The Veteran was reported to have experienced reoccurring skin cancer since 1992.  The Veteran had multiple scars for removal of malignant skin lesions.  

On examination, there was non-specific dermatitis on the Veteran's chest and abdomen characterized by small papules, but no erythema was noted.  In addition, the Veteran had acne or chloracne affected body areas other than his face and neck.  There was also a raised lesion on the dorsum of his left hand, in an area where a malignancy had been previously removed.  

Following claims folder review and examination, the examiner opined that the claimed disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  His rationale indicated that the Veteran had a non-specific dermatitis of unclear etiology.  The examiner opined that there was no record of a diagnosis of chloracne related to military service.  

The Veteran has submitted Internet articles regarding the effects of herbicide exposure, to include benzene and its association with squamous cell carcinoma and basal cell carcinoma.  

The Board finds that the examiner's opinion is not adequate.  The Board finds an addendum opinion is necessary.  The examiner is requested to address the Veteran's presumed herbicide exposure, to include Agent Orange, and its effects on any diagnosed skin conditions, to include basal cell carcinoma, squamous cell carcinoma, chloracne, and/or dermatitis.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims folder, to include access to Virtual VA, VBMS, and a copy of this Remand, to the examiner who conducted the January 2012 VA examination, if available, in order to obtain an addendum opinion.  If unavailable, then to another appropriately qualified physician examiner, who at their discretion may direct that the Veteran attend a VA skin examination.  

Following a review of the claims folder and all pertinent electronic records, and after conducting any required examination, the examiner should diagnose any current skin disorder, to include the presence or absence of squamous cell carcinoma, basal cell carcinoma, chloracne, and dermatitis.  The examiner should opine as to whether any of the diagnosed skin disorders is related to the Veteran's service, to include his presumed in-service exposure to herbicides while in service.  Any conclusion reached must be supported by complete rationale.  

2.  After taking any further development deemed appropriate, readjudicate the claim.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


